J-S83007-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ROBERT EUGENE MINOR, JR.                   :
                                               :
                       Appellant               :   No. 385 WDA 2018

           Appeal from the Judgment of Sentence January 23, 2018
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0013630-2016


BEFORE: PANELLA, J., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, J.:                                FILED JUNE 19, 2019

       Robert Eugene Minor, Jr. appeals from the judgment of sentence

imposed following his jury conviction of conspiracy to commit aggravated

assault and related offenses.         Appellant challenges the sufficiency of the

evidence. We affirm.

       Appellant’s conviction arose out of an incident in which he and others

fired over a dozen shots at the vehicle of the victim, Sonya Thomas, while she

was trying to park.       See Trial Court Opinion, 6/20/18, at 5. The incident

occurred about 10:30 PM on July 30, 2016.1           Thomas was acquainted with

Appellant and all but one of his co-conspirators, so she could identify them.

See id. at 1-3, 5.

____________________________________________


1The record suggests indirectly that Thomas, or at least her car, may have
been the victim of mistaken identity.
J-S83007-18


       The jury convicted Appellant of conspiracy to commit aggravated assault

(18 Pa.C.S.A. § 903), criminal mischief (18 Pa.C.S.A. § 3304(a)(5)), simple

assault (18 Pa.C.S.A. § 2701(a)(1)), and recklessly endangering another

person (18 Pa.C.S.A. § 2705).2 The trial court imposed an aggregate sentence

of not less than two and one-half years of incarceration nor more than five

years of incarceration, followed by four years of probation. See Trial Court

Opinion, 6/20/18, at 1-2.

       Appellant timely appealed. In his court-ordered statement of errors,

after one extension, Appellant presented the following issue:

       A. The defendant alleges that the verdict as to Counts 3, 4, 6, and
       7 was insufficient as a matter of law. Specifically, the defendant
       alleges the evidence presented, including the testimony of the
       complaining witness and officers, even in the light most favorable
       to the Commonwealth, was insufficient to establish the elements
       of the crimes of Criminal Conspiracy-Aggravated Assault, Criminal
       Mischief, Simple Assault, and Recklessly Endangering Another
       Person, even if believed by the fact finder.

Statement of Errors, 6/08/18, at unnumbered page 3.

       On appeal, Appellant reduced the sufficiency issue to a single claim:

       1. Whether the evidence presented by the Commonwealth was
       sufficient to support the conviction of Count 3 - Criminal
       Conspiracy – Aggravated Assault?

Appellant’s Brief, at 3.




____________________________________________


2The jury acquitted Appellant of attempted homicide, aggravated assault, and
possessing instruments of crime.

                                           -2-
J-S83007-18


      The trial court here found that Appellant set forth no more than a

“generic, boilerplate challenge” to the sufficiency of the evidence. Trial Court

Opinion, at 6. It decided that the lack of specific allegations to support

Appellant’s recitation of the multiple issues in his Rule 1925(b) Statement of

Errors precluded meaningful review. The court concluded that Appellant had

waived his insufficiency issue. See id. We agree.

      When a court has to guess what issues an appellant is appealing,
      that is not enough for meaningful review. When an appellant fails
      adequately to identify in a concise manner the issues sought to be
      pursued on appeal, the trial court is impeded in its preparation of
      a legal analysis which is pertinent to those issues.

Commonwealth v. Allshouse, 969 A.2d 1236, 1239 (Pa. Super. 2009). "A

Concise Statement which is too vague to allow the court to identify the issues

raised on appeal is the functional equivalent to no Concise Statement at all."

Commonwealth v. Heggins, 809 A.2d 908, 911 (Pa. Super. 2002) (citation

omitted).

      Pennsylvania Rule of Appellate Procedure 1925(b) provides, inter alia,

that “[i]ssues not included in the Statement and/or not raised in accordance

with the provisions of this paragraph (b)(4) are waived.” Pa.R.A.P.

1925(b)(4)(vii).   In Commonwealth v. Garland, 63 A.3d 339, 344 (Pa.

Super. 2013), this Court found the appellant had waived his sufficiency of the

evidence claim where his 1925(b) statement simply averred the evidence was

legally insufficient to support the convictions.

      It is well-settled that:


                                      -3-
J-S83007-18


         when challenging the sufficiency of the evidence on appeal, the
         Appellant’s 1925 statement must “specify the element or
         elements upon which the evidence was insufficient” in order to
         preserve the issue for appeal.. Such specificity is of particular
         importance in cases where, as here, the Appellant was convicted
         of multiple crimes each of which contains numerous elements that
         the Commonwealth must prove beyond a reasonable doubt.

Commonwealth v. Gibbs, 981 A.2d 274, 281 (Pa. Super. 2009) (citations

omitted).

         Here, Appellant failed to specify which elements he was challenging in

his Rule 1925(b) statement. His sufficiency claim is waived. Moreover, even

if properly raised and preserved, under our standard of review, Appellant’s

sufficiency challenge would not merit relief.

         In his brief, Appellant narrows his claim to a challenge that the evidence

cannot support a finding that “there was an agreement between [Appellant]

and the co-defendants to commit the underlying act of [a]ggravated

[a]ssault.” Appellant’s Brief, at 10. He “does not dispute the fact that

[Thomas] was shot at while she was driving her vehicle.” Id. Nor does he

make any explicit argument against Thomas’s identification of Appellant as

one of the people shooting at her. He merely argues that there was no

evidence of communication between Appellant and his co-defendants. See id.,

at 11.

         When examining a challenge to the sufficiency of the evidence,
         this Court employs a well-settled standard of review:

            The standard we apply in reviewing the sufficiency of the
            evidence is whether viewing all the evidence admitted at
            trial [ ] in the light most favorable to the verdict winner,

                                        -4-
J-S83007-18


         there is sufficient evidence to enable the fact-finder to find
         every element of the crime beyond a reasonable doubt. In
         applying the above test, we may not weigh the evidence and
         substitute our judgment for the fact-finder. In addition, we
         note the facts and circumstances established by the
         Commonwealth need not preclude every possibility of
         innocence. Any doubts regarding a defendant’s guilt may be
         resolved by the fact-finder unless the evidence is so weak
         and inconclusive that as a matter of law no probability of
         fact may be drawn from the combined circumstances. The
         Commonwealth may sustain its burden of proving every
         element of the crime beyond a reasonable doubt by means
         of wholly circumstantial evidence. Moreover, in applying the
         above test, the entire record must be evaluated and all
         evidence actually received must be considered. Finally, the
         finder of fact[,] while passing upon the credibility of
         witnesses and the weight of the evidence produced is free
         to believe all, part or none of the evidence.

Commonwealth v. Stiles, 143 A.3d 968, 981 (Pa. Super. 2016) (citation

omitted).

      It is well established that a common understanding or agreement
      is the heart of every conspiracy. …An explicit or formal agreement
      to commit crimes can seldom, if ever, be proved and it need not
      be, for proof of a criminal partnership is almost invariably
      extracted from the circumstances that attend its activities. A
      conspiracy may be proven inferentially by showing the
      relation, conduct, or circumstances of the parties, and the
      overt acts of alleged co-conspirators are competent as
      proof that a criminal confederation has in fact been formed.
      Nevertheless, more than mere association of participants in
      crime must be shown. Thus, persons do not commit the offense
      of conspiracy when they join into an affray spontaneously, rather
      than pursuant a common plan, agreement, or understanding.

Commonwealth v. Kennedy, 453 A.2d 927, 929–930 (Pa. 1982) (first

emphasis added; second emphasis in original; internal quotation marks and

citations omitted).




                                     -5-
J-S83007-18


      As aptly noted by the Commonwealth, viewing the evidence in the light

most favorable to the Commonwealth as verdict winner, the evidence was

sufficient to show that Appellant and at least one cohort, Rahman Terry, acted

in concert to fire over a dozen rounds at Thomas’ car. See Commonwealth’s

Brief, at 10-11; N.T., Jury Trial, 11/1-8/17, at 126-127.

      Contrary to Appellant’s assertions, evidence showing that he and Terry

targeted and shot at the same victim at the same time, before simultaneously

fleeing the crime scene, was enough for the jury to conclude that they agreed

to commit a crime. See Commonwealth v. Russell, 665 A.2d 1239, 1246

(Pa. Super. 1995) (evidence that, inter alia, appellant was among group that

assembled outside of home, commenced shooting, and fled together sufficient

to prove conspiracy beyond a reasonable doubt).

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/19/2019




                                     -6-